EXHIBIT 10.1
 
UNIT PURCHASE AGREEMENT
 
 
By and Among
 
 
TNR HOLDINGS LLC,
 
MESA ENERGY, INC.,
 
ARMADA OIL, INC.,


and


GULFSTAR RESOURCES LLC






 


 


 


 


 
 
Dated as of December 20, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
INDEX TO SCHEDULES
 
SCHEDULE I
Disclosure Schedule

 
 
INDEX TO EXHIBITS
 
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
Use of Proceeds for Initial Closing
Use of Proceeds for Subsequent Closing(s)
Use of Proceeds for Purchase Option Exercise
Form of LLC Agreement
EXHIBIT E
Form of Contribution Agreement
EXHIBIT F
Form of Opinion of Company Counsel
EXHIBIT G
Form of Transition Services Agreement
EXHIBIT H
Pro Forma Statement of Assets and Liabilities

 
 
 

--------------------------------------------------------------------------------

 
 
UNIT PURCHASE AGREEMENT
 
UNIT PURCHASE AGREEMENT, dated as of December 20, 2013, by and among TNR
HOLDINGS LLC, a Delaware limited liability company (the “Company”), MESA ENERGY,
INC., a Nevada corporation (“Mesa”), ARMADA OIL, INC., a Nevada corporation
(“Armada”; together with Mesa, the “Parent Parties”) and GULFSTAR RESOURCES LLC,
a Nevada limited liability company (the “Purchaser”).
 
W I T N E S S E T H
 
WHEREAS, the Company is in the business of engaging in oil exploration and
production (the “Business”);
 
WHEREAS, the Company is a wholly-owned subsidiary of Mesa;
 
WHEREAS, each of Tchefuncte Natural Resources, LLC (“Tchefuncte”) and Mesa Gulf
Coast, LLC (“MGC,” and, together with Tchefuncte, the “Subsidiaries”) are
wholly-owned subsidiaries of the Company;
 
WHEREAS, the Company wishes to (i) issue and sell to the Purchaser 18,123 Class
A Units (the “Purchased Units”) of the Company and (ii) grant the Purchaser the
option to purchase an additional 9,718 Class A Units on the terms and conditions
set forth herein; and
 
WHEREAS, the Purchaser wishes to purchase the Purchased Units, on the terms and
subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
ARTICLE I
 
THE PURCHASED UNITS
 
Section 1.1 Issuance, Sale and Delivery of the Purchased Units.  On the Initial
Closing Date (as hereinafter defined), the Company shall issue and sell to the
Purchaser, and the Purchaser hereby agrees to purchase from the Company on the
terms and subject to the conditions of this Agreement (the “Initial Unit
Purchase”), 6,250 Class A Units at a price of $1,000 per Class A Unit (the
“Purchase Price”), including, for the avoidance of doubt, Class A Units to be
issued pursuant to the terms of that certain Convertible Promissory Note dated
December 2, 2013 made by Armada in favor of the Purchaser (the “Convertible
Note”).
 
Section 1.2 Initial Closing.  The initial closing of the sale and purchase of
Purchased Units (the “Initial Closing”) shall take place at the offices of
Herrick, Feinstein LLP, 2 Park Avenue, New York, New York 10016, on December 31,
2013, at 10:00 a.m., New York time, or at such other date and time as may be
agreed upon between the Purchaser and the Company (such date and time being
called the “Initial Closing Date”).  The closing may take place by .pdf or
facsimile signatures with originally executed documents to follow by overnight
delivery.  At the Initial Closing, the Company shall issue the appropriate
number of Purchased Units to Purchaser and register the Purchaser as the owner
of such Purchased Units in the books and records of the Company.  As payment in
full for the Purchased Units on the Initial Closing Date, the Purchaser shall
deliver the Purchase Price for the applicable number of Purchased Units to the
Company by wire transfer pursuant to wire instructions provided by the Company
to the Purchaser in writing, taking into account, for the avoidance of doubt,
the conversion of the Convertible Note pursuant to Section 5 thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.3 Subsequent Closing.  The Purchaser shall be obligated to purchase an
additional aggregate 11,873 Class A Units at a price of $564.31 per Class A Unit
at one or more additional closings (each, a “Subsequent Closing”), such
Subsequent Closing(s) to take place within thirty (30) days after the written
request of the management of the Company, provided that the Subsequent Closings
shall occur within 90 days of the Initial Closing.
 
Section 1.4 Option to Purchase Additional Class A Units.
 
(a) Grant of Option.  The Company hereby grants the Purchaser the option (the
“Purchase Option”) to purchase up to an additional 9,718 Class A Units (the
“Additional Units”), at one or more additional closings, at a price of $468.20
per Class A Unit, for an aggregate additional purchase price of up to Four
Million Five Hundred Fifty Thousand Dollars ($4,550,000) (the “Additional Unit
Purchase”).
 
(b) Purchase Option Exercise.  If the Purchaser elects to exercise the Purchase
Option for all or any portion of the Additional Units, it shall do so by
delivering written notice (the “Exercise Notice”) to the Company of its
intention to exercise the Purchase Option.    Upon receipt of the Exercise
Notice by the Company, the Company and the Purchaser shall endeavor to close a
purchase transaction as soon as practicable thereafter, but in any event within
five (5) business days thereof.  The purchase of Additional Units shall be made
pursuant to a purchase agreement that is substantially similar to this
Agreement.
 
Section 1.5 Use of Funds.  The parties agree that the proceeds of the Initial
Unit Purchase, less transaction expenses, shall be used by the Company for the
uses and in the amounts set forth on Exhibit A. The parties agree that the
proceeds of the Subsequent Closing(s), less transaction expenses, shall be used
by the Company for the uses and in the amounts set forth on Exhibit B.  The
parties agree that the proceeds of the Purchase Option Exercise, less
transaction expenses, shall be used by the Company for the uses and in the
amounts set forth on Exhibit C.
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company and the Parent Parties jointly and severally represent and warrant
to the Purchaser as provided in this Article II.  For the avoidance of doubt,
the term “Company” as used in the remainder of this Article II shall, as
appropriate, include the Company and each of the Subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.1 Organization, Qualifications and Corporate Power.
 
(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and is duly
licensed or qualified to transact business as a foreign limited liability
company and is in good standing in each jurisdiction in which the nature of the
business transacted by it or the character of the properties owned or leased by
it requires such licensing or qualification, except where the failure to do so
would not be reasonably expected to have a material adverse effect on the
operations, assets or liabilities, results of operations or financial condition
of the Company and its subsidiaries taken as a whole (a “Material Adverse
Effect”).  Each of Mesa and the Subsidiaries (the “Related Parties”) is an
entity duly organized, validly existing and in good standing under the laws of
its state, province or territory of its organization and is duly licensed or
qualified to transact business as a foreign entity and is in good standing in
each jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except where the failure to do so would not be reasonably
expected to have a Material Adverse Effect; such jurisdictions are set forth on
Section 2.1(a) of the Disclosure Schedule attached hereto as Schedule I (which
Disclosure Schedule makes explicit reference to the particular representation as
to which such exception shall apply).  (The disclosure of an item in one section
of the Disclosure Schedule shall be sufficient to respond to any other
applicable Section of this Article II; provided that the applicability to any
other section of the Disclosure Schedule be apparent on the face of the item
disclosed or appropriately cross-referenced.)  Each of the Company and each
Related Party has all requisite entity power and authority to own and hold its
properties and to carry on its business as now conducted and as proposed to be
conducted, and to execute, deliver and perform this Agreement.  Mesa has all
requisite entity power and authority to execute, deliver and perform the LLC
Agreement in the form attached as Exhibit D (the “LLC Agreement”), that certain
Contribution Agreement dated of even date herewith between Mesa and the Company
in the form attached hereto as Exhibit E (the “Contribution Agreement” and,
together with the LLC Agreement and this Agreement, the “Transaction
Documents”), and to issue, sell and deliver the Purchased Units.
 
(b) Except for Subsidiaries, the Company has no subsidiaries.  Neither the
Company nor any of the Subsidiaries (i) owns of record or beneficially, directly
or indirectly, (A) any shares of capital stock or securities convertible into
capital stock of any other corporation or (B) any equity interest in any
partnership, limited liability company, joint venture or other non-corporate
business enterprise or (ii) controls, directly or indirectly, any other entity.
 
Section 2.2 Authorization of Agreements, Etc.
 
(a) The execution and delivery by the Company and each of the Related Parties of
the Transaction Documents to which each such entity is a party, the performance
by the Company and the Related Parties of their respective obligations
thereunder, and the issuance, sale and delivery of the Purchased Units have been
duly authorized by all requisite action, (including, for the avoidance of doubt,
the requisite approval of the directors of the Related Parties and the unanimous
approval of all members of the Company) and do not and will not violate any law,
any order of any court or other agency of government, the Certificate of
Formation of the Company (the “Certificate”), the organizational documents of
any of the Related Parties, or the LLC Agreement, or, except as set forth on
Section 2.2(a) of the Disclosure Schedule, any provision of any indenture,
agreement or other instrument to which the Company, the Related Parties, or any
of their respective properties or assets is bound, or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation, under any such
indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge, restriction, claim or encumbrance of any nature
whatsoever upon any such indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge, restriction, claim or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Company or the Related Parties, or result in the imposition of a penalty on the
Company or the Related Parties or other adverse consequence.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) The Purchased Units have been duly authorized and, when issued and sold in
accordance with this Agreement, will be validly issued, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof,
and will be free and clear of all liens, charges, restrictions, claims and
encumbrances imposed by or through the Company except as set forth in the LLC
Agreement.  Except as set forth in the LLC Agreement, neither the issuance, sale
or delivery of the Purchased Units is subject to any preemptive right of members
of the Company or to any right of first refusal or other right in favor of any
person.
 
Section 2.3 Validity.  This Agreement has been duly executed and delivered by
each of the Company and each of the Related Parties and constitutes the legal,
valid and binding obligation of the Company and each of the Related Parties,
respectively, enforceable in accordance with its terms, except that (i)
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally, and (ii) the remedies of
specific performance and injunctive relief are subject to certain equitable
defenses and to the discretion of the court before which any proceedings may be
brought.  The other Transaction Documents, when executed and delivered in
accordance with this Agreement, will constitute the legal, valid and binding
obligations of the Company and each of the Related Parties, respectively,
enforceable in accordance with their respective terms, except that (i)
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally, and (ii) the remedies of
specific performance and injunctive relief are subject to certain equitable
defenses and to the discretion of the court before which any proceedings may be
brought.
 
Section 2.4 Units.
 
(a) Immediately after the Initial Closing, the outstanding equity interests of
the Company will consist of (i) 6,250 Class A Units and (ii) 11,932 Class B
Units (the Class A Units and Class B Units are collectively referred to herein
as, the “Units”).  
 
(b) Except for the 11,932 Class B Units owned by Mesa and as contemplated by the
Transaction Documents, (i) no person owns of record or is known to the Company
to own beneficially any membership interests of the Company or , (ii) no
subscription, warrant, option, convertible security, or other right (contingent
or other) to purchase or otherwise acquire equity securities of the Company is
authorized or outstanding and (iii) there is no commitment by the Company to
issue membership interests, subscriptions, warrants, options, convertible
securities, or similar rights or, except pursuant to leases and overriding
royalty interests existing on the date hereof, to distribute any share of
profits or revenues.  Except as provided for in the LLC Agreement or as
contemplated by this Agreement, the Company has no obligation (contingent or
other) to purchase, redeem or otherwise acquire any of its equity securities or
any interest therein or to pay any dividend or make any other distribution in
respect thereof.  Except for the LLC Agreement, the Company is not a party or
subject to, and to the Company’s knowledge, there are no voting trusts or
agreements, pledge agreements, buy-sell agreements, rights of first refusal,
preemptive rights or proxies relating to any securities of the Company (whether
or not the Company is a party thereto).  All of the outstanding securities of
the Company were issued in compliance with all applicable Federal and state
securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Neither the offer nor the issuance, sale or delivery of the Purchased Units
constitutes or will constitute an event, under any equity or convertible
security or any anti-dilution or similar provision of any agreement or
instrument to which the Company is a party or by which it is bound or affected,
which shall either increase the number of membership interests issuable upon
conversion of any securities or upon exercise of any warrant or right to
subscribe to or purchase any membership interests or similar security, or
decrease the consideration per membership interest to be received by the Company
upon such conversion or exercise.
 
Section 2.5 Financial Statements.  Attached hereto as Section 2.5 of the
Disclosure Schedule are true and correct copies of (a) the unaudited balance
sheet of Tchefuncte and MGC as of September 30, 2013 and the related unaudited
statements of income for each of the fiscal quarters ended March 31, 2013, June
30, 2013, and September 30, 2013.  All such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”),
consistently applied with the exception of footnotes, normal year-end
adjustments and the specific items listed at the top of Schedule 2.5 of the
Disclosure Schedule and fairly present in all material respects the financial
position of Tchefuncte and MGC and results of operation of Tchefuncte and MGC as
of the dates set forth therein.  Since September 30, 2013 (the “Balance Sheet
Date”), (i) there has been no change in the assets, liabilities or financial
condition of Tchefuncte from that reflected in the September 30, 2013 balance
sheet (the “Balance Sheet”) except for changes in the ordinary course of
business which in the aggregate have not been materially adverse and (ii) there
has been no Material Adverse Effect.  Except as set forth on the Balance Sheet
or the exceptions listed in the Schedule, none of the Companies or the
Subsidiaries has any liabilities, other than (i) operating expenses incurred by
Tchefuncte and MGC in the ordinary course since the date of the Balance Sheet
which are not material in the aggregate and (ii) subsidiary guarantor liability
under the F&M Facility.
 
Section 2.6 Absence of Changes.  Since the date of the Balance Sheet and except
to the extent set forth in Section 2.6 of the Disclosure Schedule, or as
contemplated by this Agreement, the Company has not (i) issued any membership
interest, bond or other security, (ii) borrowed any amount or incurred or become
subject to any liability of the type that would be required by generally
accepted accounting principles to be included on the Balance Sheet, except trade
payables incurred in the ordinary course of business which are not in the
material in the aggregate (iii) discharged or satisfied any lien or encumbrance
or incurred or paid any obligation or liability (absolute, accrued or
contingent) except in the ordinary course of business and consistent with past
practices, (iv) declared or made any payment or distribution in respect of its
equity to members to stockholders, or purchased or redeemed any membership
interest, capital stock or other security, (v) mortgaged, pledged, encumbered or
subjected to lien any of its assets, tangible or intangible, (vi) sold, assigned
or transferred any of its assets except in the ordinary course of business, or
canceled any debt or claim, (vii) suffered any loss of property or waived any
right of substantial value whether or not in the ordinary course of business,
(ix) made any change in officer compensation except in the ordinary course of
business and consistent with past practice, (x) made any material change in the
manner of business or operations of the Company, (xi) entered into any
transaction except in the ordinary course of business or as otherwise
contemplated hereby, (xii) sold, assigned or transferred any claims, Real
Property, or fee property, or (xiii) entered into any commitment (contingent or
otherwise) to do any of the foregoing.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.7 Litigation; Compliance with Law and Organizational Documents.
 
(a) There is no (i) action, suit, claim, proceeding or investigation pending or,
to the Company’s knowledge, threatened against or affecting the Company or any
of its assets or properties, at law or in equity, or before or by any foreign or
domestic, Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, (ii) arbitration
proceeding relating to the Company pending under collective bargaining
agreements or otherwise or (iii) foreign or domestic governmental inquiry
pending or, to the Company’s knowledge, threatened against or affecting the
Company (including without limitation, any inquiry as to the qualification of
the Company to hold or receive any license or permit), and there is no basis for
any of the foregoing.  The Company is not in default with respect to any order,
writ, injunction or decree known to or served upon the Company of any court or
of any foreign or domestic, Federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.  There is no action or suit by the Company pending, threatened or
contemplated against others.
 
(b) The Company has not received any notice of any shareholder, member, or other
equity holder action, suit, claim, proceeding or investigation that is pending
or, to the Company’s knowledge, threatened against or affecting any Related
Party or any of their respective assets or properties, at law or in equity, or
before or by any foreign or domestic, Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality.
 
(c) The Company has complied with all foreign and domestic laws, rules,
regulations and orders applicable to its business, operations, properties,
assets, products and services, except where the failure to be so in compliance
would not have a Material Adverse Effect.  The Company has all necessary
permits, licenses and other authorizations required to conduct its business as
conducted, and the Business has been operated pursuant to and in compliance in
all material respects with the terms of all such permits, licenses and other
authorizations; all such permits, licenses and other authorizations are listed
on Section 2.7(c) of the Disclosure Schedule, other than permits, licenses and
other authorizations the failure to have or maintain which would not reasonable
be expected to have a Material Adverse Effect.  To the knowledge of the Company,
there is no existing law, rule, regulation or order, whether foreign or
domestic, Federal, state, county or local, which would prohibit or restrict the
Company from, or otherwise materially adversely affect the Company in,
conducting its business in any jurisdiction in which it is now conducting
business.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.8 Properties; Assets.  The Company has good, clear and valid title to
its properties and assets other than interests in real property (which are the
subject of Section 2.9 below), including those reflected on the Balance Sheet or
acquired by it since the date of the Balance Sheet, and, except as set forth on
Section 2.8 of the Disclosure Schedule, all such properties and assets are free
and clear of pledges, security interests, liens, charges, claims, restrictions
and other encumbrances (including without limitation, licenses, except for Third
Party Licenses consisting of off-the-shelf commercial software).  The tangible
properties and assets of the Company used in the operation of its business are
in good working condition and repair, ordinary wear and tear excepted.  The
assets owned by the Company constitute all of the assets used or held for use or
otherwise needed for the conduct of the Business by the Company.
 
Section 2.9 Real Property and Leases; Oil and Gas Leases.
 
(a) Section 2.9(a) of the Disclosure Schedule sets forth a legal description of
all Real Property that the Company owns, leases or subleases, and any lien or
encumbrance arising by, through or under the Company on any such owned Real
Property or the Company’s leasehold interest therein.
 
(b) Section 2.9(b) of the Disclosure Schedule sets forth all (i) capital leases
to which the Company is a party, (ii) Leases to which the Company is a party.
 
(c) Each Lease and all other leases or agreements to which the Company is a
party under which it is a lessee of any Real Property or personal property
(including mineral, oil and gas leases) (i) is a valid and subsisting agreement
of the Company, duly authorized and entered into, acquired, or assumed by the
Company, (ii) there exists no default of the Company thereunder which could
reasonably be expected to give rise to, with due notice or lapse of time or
both, a material penalty or termination thereof and, to the Company’s knowledge,
there are no defaults thereunder by any other party thereto, (iii) all
royalties, signing bonuses, delay rentals, and other payments due under the
Leases have been timely and properly paid, and (iv) record title to all Leases
is held in the name of the Company.  The Company’s possession of such property
has not been disturbed and, to the Company’s knowledge, no claim has been
asserted against the Company adverse to its rights in such leasehold
interests.  All active mineral, oil, and gas leases to which the Company is a
party, including each of the Leases (1) are on “pay” or “paid up” status with
the applicable pipeline companies and lessors, (2) require no further obligation
payments (including lease bonuses, lease rentals and deferred payments of any
kind) through the remainder of the respect terms of such Leases, and (3) the
Company is receiving its full share of net revenue from such Leases.
 
(d) The Company has paid all lease operating expenses, capital expenses, joint
interest billings, and other costs and expenses attributable to the ownership
and operation of the Leases and other Oil and Gas Assets in a timely manner
before becoming delinquent.  None of the Company’s mineral, oil, and gas leases
have been suspended during the time in which the Company has been party to such
leases and payments have been made to the Company every month during the time in
which the Company has been party to such leases.  The performance by the Company
of this Agreement and the Transaction Documents will not result in the
termination of, or in any increase of any amounts payable under, any Lease.  To
the Company’s knowledge, there are no condemnation, environmental, zoning or
other land use regulation proceedings, either instituted or to the Company's
knowledge planned to be instituted, which would adversely affect the use or
operation of the Company’s properties and assets for their respective intended
uses and purposes, or the value of such properties, and the Company has not
received notice of any special assessment proceedings which would affect such
properties and assets.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) All of the Leases are held by production and are not expired.
 
(f) The Company is not a party to any agreement for the sale of hydrocarbons
from the Oil and Gas Assets containing a take-or-pay, advance payment,
prepayment or similar provision, or under any gathering, transmission or any
other agreement with respect to the Oil and Gas Assets to gather, deliver,
process or transport any hydrocarbons without then or thereafter receiving full
payment therefor.
 
(g) With respect to each of the Leases: (i) the Net Acres attributable to each
of the Leases total not less than the Stated Net Acres for such Lease and (ii)
the Net Revenue Interest in each of the Oil and Gas Assets is not less than the
Stated Net Revenue Interest for each such Oil and Gas Asset.
 
(h) The Oil and Gas Assets are free and clear of all liens, encumbrances, and
material defects in and claims on title.
 
Section 2.10 Reserve Reports, Production Reports, and Lease Operating
Statement.  The Company has delivered to the Purchaser true and correct copies
of all reports requested or commissioned by any of the Related Parties in
writing estimating the Company’s proved oil and gas reserves (the “Company
Reserve Reports”), as well as unaudited production reports (the “Production
Reports”) and a 2012 lease operating statement (the “Lease Operating
Statement”).  The Company has no knowledge of any material errors in the
assumptions and estimates employed in connection with the preparation of the
Company Reserve Reports.  The Production Reports and the Lease Operating
Statement are true and correct in all material respects.  Set forth in Section
2.10 of the Disclosure Schedule is a list of all oil and gas interests reflected
in the Company Reserve Reports or that are otherwise held by the Company.  To
the best of Company’s knowledge, the Company has good and defensible title for
oil and gas purposes to all such oil and gas interests.
 
Section 2.11 Insurance.  Mesa or the Company has at all times maintained, and
caused each of its subsidiaries (if any) to maintain as to the Company’s and its
subsidiaries’ respective properties and business, insurance against such
casualties and contingencies and of such types and in such amounts as is
customary for companies similarly situated.
 
Section 2.12 Taxes.  Except as set forth in Section 2.12 of the Disclosure
Schedule, the Company has filed all tax returns, Federal, foreign, state, county
and local, required to be filed by it, and all taxes shown to be due by such
returns as well as all other ad valorem, property, production, severance, excise
and other taxes and assessments based on or measured by the ownership of the Oil
and Gas Assets, the production of hydrocarbons therefrom or the receipt of
proceeds therefrom as are due and payable, and all other taxes, assessments and
governmental charges which have become due or payable have been paid, including
without limitation all taxes which the Company is obligated to withhold from
amounts owing to employees, creditors and third parties.  The Company has
established adequate reserves for all taxes accrued but not yet payable.  All
tax elections of any type that the Company has made as of the date hereof are
set forth in the financial statements referred to in Section 2.5.  The Federal
tax returns of the Company have never been audited by the Internal Revenue
Service or other taxing or governmental authority.  No deficiency assessment
with respect to or proposed adjustment of the Company’s Federal, state, county
or local taxes is pending or, to the Company’s knowledge, threatened.  There is
no tax lien (other than for current taxes not yet due and payable), whether
imposed by any foreign, Federal, state, county or local taxing authority,
outstanding against the assets, properties or business of the Company.  The
Company has not elected to be treated as a corporation for Federal income tax
purposes.  Neither the Company nor any of its present members or former
stockholders has ever filed an election pursuant to Section 1362 of the Internal
Revenue Code of 1986, as amended (the “Code”), that the Company be taxed as an
“S” corporation.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.13 Other Agreements.  Except as provided in the Transaction Documents
and as set forth in Section 2.13 of the Disclosure Schedule, the Company is not
a party to or otherwise bound by any written or oral:
 
(a) agreement for the employment of any officer, employee or other person
(whether of a legally binding nature or in the nature of informal
understandings) on a full-time or consulting basis which is not terminable on
notice without cost or other liability to the Company;
 
(b) bonus, pension, profit-sharing, retirement, hospitalization, insurance,
equity purchase, equity incentive or other plan, agreement or understanding
pursuant to which benefits are provided to any employee of the Company (other
than as set forth in the LLC Agreement and group insurance plans which are not
self-insured and are applicable to employees generally);
 
(c) agreement relating to the borrowing of money or to the mortgaging or
pledging of, or otherwise placing a lien or security interest on, any asset of
the Company;
 
(d) guaranty of any obligation for borrowed money or otherwise, including
personal guarantees by members, managers, officers, or employees of the Company
or any affiliate;
 
(e) voting trust or agreement, operating agreement, pledge agreement, buy-sell
agreement or first refusal or preemptive rights agreement relating to any
securities of the Company (other than the LLC Agreement and the limited
liability company agreements of the Subsidiaries);
 
(f) agreement, or group of related agreements with the same party or any group
of affiliated parties, under which the Company (a) has advanced or agreed to
advance money or (b) has agreed to lease (other than leases covered by Section
2.9) any property as lessee or lessor exceeding $25,000 per annum individually;
 
 
9

--------------------------------------------------------------------------------

 
 
(g) agreement or obligation (contingent or otherwise) to issue, sell or
otherwise distribute or to repurchase or otherwise acquire or retire any of its
equity securities, other than this Agreement;
 
(h) assignment, license or other agreement with respect to any form of
intangible property;
 
(i) agreement obligating the Company to register any of its presently
outstanding securities or any of its securities that may hereafter be issued;
 
(j) agreement relating to any conveyance of assets or liabilities, other than
the Contribution Agreement;
 
(k) agreement under which it has limited or restricted its right to compete with
any person in any respect;
 
(l) hedge, swap, option or other agreement related to the mitigation of risk; or
 
(m) other agreement or group of related agreements with the same party involving
more than $25,000 or continuing over a period of more than six months from the
date or dates thereof (including renewals or extensions optional with another
party), which agreement or group of agreements is not terminable by the Company
without penalty or cost upon notice of thirty (30) days or less.
 
The Company, and to the Company’s knowledge, each other party thereto have in
all material respects performed all the obligations required to be performed by
them to date (or such non-performing party has received a valid, enforceable and
irrevocable written waiver with respect to its non-performance), have received
no notice of default and are not in default (with due notice or lapse of time or
both) under any agreement, instrument, commitment, plan or arrangement to which
the Company is a party or by which it or its property may be bound.  The Company
is in full compliance with all of the terms and provisions of the LLC Agreement.
 
Section 2.14 Loans and Advances.  Except to the extent set forth on Section 2.14
of the Disclosure Schedule, the Company does not have any outstanding loans or
advances to any person and is not obligated to make any such loans or advances,
except, in each case, for advances to employees of the Company in respect of
reimbursable business expenses anticipated to be incurred by them in connection
with their performance of services for the Company.
 
Section 2.15 Third Party Approvals.  Subject to the accuracy of the
representations and warranties of the Purchaser set forth in Article III, no
registration or filing with, or consent or approval of or other action by, any
Federal, state or other governmental agency or instrumentality (a “Governmental
Body”), and,  except as set forth in Section 2.15 of the Disclosure Schedule, no
consent or approval of, or advance written notification to, any other person
(including, for the avoidance of doubt, the respective shareholders or other
equity owners of the Related Parties) is or will be necessary for the valid
execution, delivery and performance by the Company of the Transaction Documents,
the issuance, sale and delivery of the Purchased Units.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.16 Disclosure.  Neither this Agreement nor any Schedule or Exhibit to
this Agreement or any other Transaction Document delivered by the Company to the
Purchaser or their attorneys in connection herewith or therewith, when taken as
a whole, contains an untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.  To the knowledge
of the Company, there is no fact which the Company has not disclosed to the
Purchaser in writing and of which the Company is aware which has resulted in or
could result in a Material Adverse Effect.
 
Section 2.17 Offering of the Purchased Units.  Neither the Company nor any
person authorized or employed by the Company as agent, broker, dealer or
otherwise in connection with the offering or sale of the Purchased Units or any
security of the Company similar to the Purchased Units has offered the Purchased
Units or any such similar security for sale to, or solicited any offer to buy
the Purchased Units or any such similar security from, or otherwise approached
or negotiated with respect thereto with, any person or persons, and neither the
Company nor any person acting on its behalf has taken or will take any other
action (including, without limitation, any offer, issuance or sale of any
security of the Company under circumstances which might require the integration
of such security with Purchased Units under the Securities Act or the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder), in either case so as to subject the offering, issuance or sale of
the Purchased Units to the Purchaser to the registration provisions of the
Securities Act.
 
Section 2.18 Brokers.  Except as set forth in Section 2.18 of the Disclosure
Schedule, the Company has no contract, arrangement or understanding with any
broker, finder or similar agent with respect to the transactions contemplated by
this Agreement.
 
Section 2.19 Officers.  Set forth in Section 2.19 of the the Disclosure Schedule
is a list of the names of the officers and other key persons (including any key
consultants) of the Company and the Subsidiaries, together with the title or job
classification of each such person and the total compensation anticipated to be
paid to each such person by the Company in 2013. Except as set forth in Section
2.19 of the Disclosure Schedule, none of such persons has an employment
agreement or understanding, whether oral or written, with the Company that is
not terminable on notice by the Company without cost or other liability to the
Company.
 
Section 2.20 Transactions with Affiliates.  Except as set forth in Section 2.20
of the Disclosure Schedule, no director, officer, employee or stockholder of the
Company, any Related Party, or their respective affiliates, or member of the
family of any such person, or any corporation, partnership, trust or other
entity in which any such person, or any member of the family of any such person,
has a substantial interest or is an officer, director, trustee, partner or
holder of more than 5% of the outstanding capital stock thereof, is a party to
any transaction with the Company, including any contract, agreement or other
arrangement providing for the employment of, furnishing of services by rental of
Real Property or personal property from or otherwise requiring payments to any
such person or firm, other than employment-at-will arrangements in the ordinary
course of business.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.21 Employees.  No employee or former employee of the Company is in
violation of any term of any employment contract, patent disclosure agreement,
confidentiality agreement or any other contract or agreement relating to the
relationship of any such employee with the Company.  No officer or key employee
of the Company has advised the Company (orally or in writing) that he intends to
terminate employment with the Company.  The Company has complied in all material
respects with all applicable laws relating to the employment of labor, including
provisions relating to wages, hours, equal opportunity, collective bargaining
and the payment of Social Security and other taxes.  The Company does not have
collective bargaining agreements with any of its employees.
 
Section 2.22 ERISA.  Neither, the Company nor any trade or business which would
be treated as a single employer with the Company for purposes of Section 4001 of
ERISA or Section 414(b), (c), (m) or (o) of the Code (an “ERISA Affiliate”) has
maintained, adopted or established, contributed to or been required to
contribute to, or otherwise participated in or been required to participate in,
(i) any “employee welfare benefit plan” or “welfare plan” as defined under
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), (ii) any “employee pension benefit plan” or “pension plan” as defined
under Section 3(2) of ERISA, (iii) any “excess benefit plan” as defined under
Section 3(36) of ERISA; (iv) any “multiemployer plan” as such term is defined
under Section 3(37)(A) of ERISA; (v) any “multiple employer welfare arrangement”
as defined under Section 3(40) of ERISA; (vi) any plan, fund, program, agreement
or arrangement which is unfunded and which is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as such term is referred to in Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA; or (vii) any other plan, fund program,
agreement or arrangement, whether oral or written, which is subject to any of
the provisions of ERISA or to Section 401 of the Code.  Neither the Company nor
any ERISA Affiliate has committed itself, orally or in writing, or is subject to
any obligation, to create, establish, adopt, maintain or participate in any
plan, fund, program, agreement or arrangement subject to the provisions of
ERISA.  In addition, neither the Company nor any ERISA Affiliate is subject to
any obligation to provide or to cause to be provided any severance, salary
continuation, termination, disability, death, retirement, health or medical
benefit, bonus or other incentive compensation, stock option, stock purchase,
stock appreciation, lay-off or reduction in force, change in control, sick pay,
vacation pay, retainer, leave of absence, educational assistance, service award,
employee discount, fringe benefit or similar benefit to any person (including,
without limitation, any former or current employee) under any contract, plan,
arrangement, policy or practice, whether in writing or not, and whether legally
binding or not.
 
Section 2.23 Environmental and Safety Laws.  The Company has conducted its
business at all times in material compliance with all applicable Environmental
Laws.  To the Company’s knowledge none of the properties (including Real
Property) currently owned, leased or operated by the Company contain any
Hazardous Substance in amounts exceeding in any material respects the levels
permitted by applicable Environmental Laws.  The Company has not received any
notices, demand letters or requests for information from any governmental
authority or other person, which have not heretofore been resolved with such
governmental authority or other person, indicating that the Company may be in
violation of, or liable under, any Environmental Law.  There are no actions,
suits, claims, proceedings, or investigations pending or to the Company’s
knowledge threatened against the Company relating to any violation, or alleged
violation, of any Environmental Law.  No reports have been filed, or are
required to be filed, by the Company concerning the Release of any Hazardous
Substance or the threatened or actual violation of any Environmental Law which
have not heretofore been resolved.  To the Company’s knowledge no Hazardous
Substance has been disposed of, Released, or transported in violation of any
applicable Environmental Law from any properties (including Real Property) owned
or operated by the Company, except where such event would not be reasonably
expected to have a Material Adverse Effect.  No remediation (other than
reclamation in the ordinary course of business) or investigation of Hazardous
Substances is occurring at any Real Property owned or operated by the
Company.  The Company and its properties (including Real Property) are not
subject to any material liabilities relating to any proceeding, settlement,
court order, administrative order, regulatory requirement, judgment or claim
asserted or arising under any Environmental Law or relating to a violation or
alleged violation of any Environmental Law by the Company or any person.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.24 Bank Accounts.  The Company and the Subsidiaries each maintain
separate bank accounts.  Section 2.24 of the Disclosure Schedule sets forth all
bank accounts maintained by the Company and each Subsidiary and all authorized
signatories therefor, specifying their respective authority.  The accounts set
forth on Section 2.24 of the Disclosure Schedule are the only bank accounts
which the Company and the Subsidiaries use to conduct their respective
businesses.
 
Section 2.25 Investment Company.  The Company is not an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended, and will
not be an investment company under such Act after giving effect to the use of
proceeds from the sale of the Shares to the Purchaser.
 
Section 2.26 Foreign Corrupt Practices Act.  The Company has not taken any
action which would cause it to be in violation of the Foreign Corrupt Practices
Act of 1977, as amended, or any rules and regulations thereunder.  To the best
of the Company’s knowledge after due inquiry, there is not now, and there has
never been, any employment by the Company of, or beneficial ownership in the
Company by, any governmental or political official in any country in the world.
 
Section 2.27 Plug and Abandonment Liabilities.  Section 2.27 of the Disclosure
Schedule sets forth the Company’s plug and abandonment liabilities, the
Company’s reserves in connection therewith, and the accounts where such reserves
are kept, including all site-specific trust accounts.  Except for the Wells or
wells that have been plugged and abandoned in accordance with all applicable
laws, and except as set forth on Section 2.27 of the Disclosure Schedule, there
are no dry holes, or shut in or otherwise inactive wells, located in any portion
of the Oil and Gas Assets or on lands pooled or unitized therewith that were
drilled, completed or operated by the Company or, to the Company’s knowledge, by
any other operator. In addition, all Wells that were drilled, completed or
operated by the Company, or drilled, completed or operated by a third party
operator are in compliance with all applicable laws and such applicable laws do
not, as of the Effective Date, require that such Wells be plugged or abandoned.
 
Section 2.28 Permits.  The Company has obtained and is maintaining all permits
that are necessary or required for the ownership and operation of the Oil and
Gas Assets as currently owned and operated. The Company has operated the Oil and
Gas Assets in accordance with the conditions and provisions of such permits, and
no written notices of violation have been received by the Company, and no
proceedings are pending or, to the Company’s knowledge, threatened in writing
that might result in any modification, revocation, termination or suspension of
any such permits or that would require any corrective or remediation action by
the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.29 Drilling Obligations.  Except to the extent of those obligations
previously fulfilled by the Company, none of the Leases contain any express
provision obligating the Company to drill any wells (other than provisions
requiring optional drilling as a condition of maintaining or earning all or a
portion of a presently non-producing Lease).
 
Section 2.30 Non-Consent Operations. The Company has not elected not to
participate in any operation or activity proposed with respect to any of the
Leases or Wells that could result in any of the Company’s interest in any
portion of the Oil and Gas Assets becoming subject to a preferential right,
relinquishment, reassignment, penalty or forfeiture as a result of such election
not to participate in such operation or activity.
 
Section 2.31 Preferential Rights and Consents.  There are no preferential rights
to purchase or consents to assignment that are applicable to any of the Oil and
Gas Assets and the transactions contemplated hereby.
 
Section 2.32 Area of Mutual Interest and Other Agreements.  None of the Oil and
Gas Assets are subject to (i) any area of mutual interest agreement, or (ii) any
farmout agreement, farmin agreement or similar agreement under which any party
thereto is entitled to receive assignments not yet made, or could earn
additional assignments.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
Section 3.1 Securities Act; Authorization.  The Purchaser, represents and
warrants to the Company and the Related Parties that:
 
(a) it is an “accredited investor” within the meaning of Rule 501 under the
Securities Act and was not organized for the specific purpose of acquiring the
Purchased Units; and
 
(b) the Purchased Units being purchased by it are being acquired for its own
account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof.
 
Section 3.2 Organization and Authorization of Purchaser.  Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Nevada with all requisite limited liability company
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.  Purchaser has the requisite limited liability
company power, capacity and authority to execute and deliver this Agreement and
the Transaction Documents to which it is a party.  The execution and delivery of
this Agreement and such other agreements and documents by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby have been duly
authorized by Purchaser and no other action on the part of Purchaser is
necessary to authorize the transactions contemplated by this Agreement.  This
Agreement has been duly executed and delivered by Purchaser and constitutes the
valid and binding obligation of Purchaser, enforceable in accordance with its
terms, except that (a) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and (b) the remedies of specific performance and injunctive
relief are subject to certain equitable defenses and to the discretion of the
court before which any proceedings may be brought.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.3 No Violation.  The execution and delivery of this Agreement and the
other agreements and documents contemplated hereby by Purchaser and the
consummation of the Transactions will not (a) violate any provision of the
organizational documents of Purchaser, (b) violate any law or order by which
Purchaser or its properties or assets are bound, or (c) result in a violation or
breach of, or constitute a default under or result in the creation of any
encumbrance upon, or create any rights of termination, cancellation or
acceleration in any Person with respect to any indenture or material agreement
or instrument to which Purchaser is a party or any of its properties or assets
is bound, in each case that would affect the Purchaser’s ability to consummate
the transactions contemplated by this Agreement.
 
Section 3.4 Consents. No consent, approval or other authorization of any
governmental authority or third party is required as a result of or in
connection with the execution and delivery of this Agreement and the other
Transaction Documents to be executed by Purchaser or the consummation by
Purchaser of the transactions contemplated by this Agreement.
 
Section 3.5 Brokerage, Financial Advisor or Finder Fees.  No agent, advisor,
broker, person or firm acting on behalf of the Purchaser is, or will be,
entitled to any commission or broker’s, advisor’s or finder’s fees from the
Company in connection with any of the transactions contemplated hereby.
 
ARTICLE IV

 
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
 
Section 4.1 Condition to the Obligations of the Purchaser on the Initial Closing
Date.  The obligation of the Purchaser to purchase and pay for the Purchased
Units being purchased by it on the Initial Closing Date is subject to the
satisfaction or waiver, on or before the Initial Closing Date, of the following
conditions:
 
(a) Opinion of Company’s Counsel.  The Purchaser shall have received from
Gottbetter & Partners, LLP, counsel for the Company and the Parent Parties, an
opinion dated the Initial Closing Date, in form and scope reasonably
satisfactory to the Purchaser and their counsel, in the form set forth on
Exhibit F attached hereto.
 
(b) Representations and Warranties to be True and Correct.  The representations
and warranties contained in Article II shall be true, complete and correct on
and as of the Initial Closing Date with the same effect as though such
representations and warranties had been made on and as of such date, and the
President of the Company shall have certified to such effect to the Purchaser in
writing.
 
(c) All Proceedings to be Satisfactory.  All corporate and other proceedings to
be taken by the Company in connection with the transactions contemplated hereby
and all documents incident thereto shall be satisfactory in form and substance
to the Purchaser and their counsel, and the Purchaser and their counsel shall
have received all such counterpart originals or certified or other copies of
such documents as they reasonably may request.
 
 
15

--------------------------------------------------------------------------------

 
 
(d) Supporting Documents.  The Purchaser and its counsel shall have received
copies of the following documents:
 
(i) (A) the Certificate, certified as of a recent date by the Secretary of State
of the State of Delaware, and (B) a certificate of said Secretary, dated as of a
recent date, as to the due organization and good standing of the Company;
 
(ii) certificates of the Secretary or an Assistant Secretary of the Company and
each Related Party dated the Initial Closing Date and certifying: (A) that
attached thereto is a true and complete copy of the By-laws (or, other
organizational documents) of the Company or Related Party, as applicable, as in
effect on the date of such certification; (B) that attached thereto is a true
and complete copy of all resolutions adopted by the Board of Directors and the
stockholders of the Company or Related Party, as applicable, authorizing the
execution, delivery and performance of the Transaction Documents, the issuance,
sale and delivery of the Purchased Units, and that all such resolutions are in
full force and effect and are all the resolutions adopted in connection with the
transactions contemplated by the Transaction Documents; (C) that the Certificate
or other appropriate organizational document, as applicable has not been amended
since the date of certification set forth on the Certificate or other
organizational document delivered pursuant to clause (i)(A) above; (D) that no
proceeding for liquidation or dissolution of the Company or Related Party, as
applicable, is pending or contemplated; and (E) to the incumbency of each
officer of the Company or Related Party, as applicable, executing any of the
Transaction Documents and any certificate or instrument furnished pursuant
hereto, and a certification by another officer of the Company or Related Party,
as applicable, as to the incumbency of the officer signing the certificate
referred to in this clause (ii); and
 
(iii) such additional supporting documents and other information with respect to
the operations and affairs of the Company as the Purchaser or their counsel
reasonably may request.
 
(e) LLC Agreement.  The LLC Agreement shall have been executed and delivered by
each party thereto other than the Purchaser.
 
(f) Bank Consent.  The Purchaser shall have received an executed document
evidencing the Bank’s consent to the transactions contemplated by this
Agreement, in form and scope reasonably satisfactory to the Purchaser and their
counsel.
 
(g) Contribution Agreement.  The Company and Mesa shall have executed a
Contribution Agreement in the form set forth on Exhibit D attached hereto.
 
 
16

--------------------------------------------------------------------------------

 
 
(h) Transition Services Agreement.  The Purchaser and Mesa shall have executed a
Transition Services Agreement in the form set forth on Exhibit G attached
hereto.
 
ARTICLE V
 
COVENANTS
 
Section 5.1 F&M Facility.  In the event that there is a default under the F&M
Facility, Purchaser shall have the right to pay such amounts to the Bank as may
be necessary to cure such default.  Any such payment shall be deemed to be a
capital contribution under the terms of the LLC Agreement.  In the event that
any cash or other property is transferred from the Company or any Subsidiary
(including, without limitation, pursuant to an account control agreement) in
connection with the F&M Facility, whether voluntarily or involuntarily, then
Purchaser’s pro rata share of such cash or other property (in proportion to
Purchaser’s Ownership Percentage, as that term is defined in the LLC Agreement)
shall be deemed to be a capital contribution by the Purchaser under the terms of
the LLC Agreement.  The Parent Parties agree not to take, or fail to take, any
action, including requesting advances or borrowing additional funds, that will
result in the Bank advancing any funds under the F&M Facility or making any
payment that would be deemed to be an advance of funds to the extent such
advance or payment would result in the total amount of principal and interest
outstanding under the F&M Facility to be more than $8,222,693 or in the total
amount of letters of credit outstanding to be more than $4,603,125.  If the
Bank’s liens on the assets of the Company and the Subsidiaries are not removed
by December 31, 2014, Purchaser shall have the right to pay such amounts to the
Bank and/or provide such other security and/or replacement letters of credit as
may be necessary to remove all such liens.  Any such payment shall be deemed to
be a capital contribution under the terms of the LLC Agreement.
 
Section 5.2 Effective Time Balance Sheet.  Mesa hereby assumes and agrees to
timely discharge (i) all current liabilities and trade payables accrued as of
11:59 p.m. CST on December 31, 2013 (the “Effective Time”), or otherwise
relating to services performed or goods delivered on or before the Effective
Time and (ii) any obligations under any hedge agreements relating to production
prior to the Effective Time.  The Purchaser agrees that all cash held by the
Company as of the Effective Time or collected by the Company after the Effective
Time, in each case, that represents revenue accrued by the Company as of the
Effective Time shall be distributed to Mesa (including, for the avoidance of
doubt, any amounts owed to the Company under any hedge agreements relating to
production prior to the Effective Time); provided that any cash held by the
Company as of the Effective Time which represents pre-paid revenue that would
otherwise be accrued after the Effective Time shall remain with the
Company.  For illustrative purposes, attached as Exhibit H is a pro forma
statement of the assets and liabilities of the Company as of January 1, 2014
that gives effect to the foregoing assumption of liabilities of Mesa and
allocation of cash to Mesa.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1 Expenses.  The Company shall pay the all of the reasonable,
documented out-of-pocket expenses of Purchaser and Purchaser’s affiliates in
connection with the transactions contemplated hereby and in connection with any
subsequent amendment or waiver thereof, including without limitation all
reasonable fees and disbursements of any outside accounting, legal, insurance,
real estate, environmental, geological, or other professionals engaged by
Purchaser in connection with such transactions.
 
Section 6.2 Survival of Agreements; Indemnification.
 
(a) All covenants and agreements made in this Agreement or any other Transaction
Document shall survive the execution and delivery of the Transaction Documents
and the issuance, sale and delivery of the Purchased Units.  All representations
and warranties made in this Agreement or any other Transaction Document shall
survive for a period of eighteen (18) months following the Initial Closing Date,
except that the representations and warranties made in Sections 2.1, 2.2, 2.3
and 2.4 (the “Fundamental Representations”) will survive until the expiration of
the applicable statute of limitation.  All statements contained in any
certificate or other instrument delivered by the Company and/or the Related
Parties hereunder or thereunder or in connection herewith or therewith shall be
deemed to constitute representations and warranties made by the Company and the
Related Parties.  All covenants, agreements, representations, and warranties
made herein or in the Transaction Documents or any other document referred to
herein or delivered to the Purchaser pursuant hereto will be deemed to have been
relied on by the Purchaser, notwithstanding any investigation made by or on
behalf of the Purchaser.
 
(b) The Parent Parties will jointly and severally defend, indemnify and save and
hold harmless the Purchaser and its affiliates, together with their respective
stockholders, members, partners, officers, directors, managers, employees,
trustees, attorneys and representatives and affiliates (each, an “Indemnified
Person”), from and against any and all losses, costs, expenses, liabilities,
claims or legal damages (including, without limitation, reasonable fees and
disbursements of counsel and accountants and other costs and expenses incident
to any actual or threatened claim, suit, action or proceeding, whether incurred
in connection with a claim against the Company or a third party claim)
(collectively, “Losses”) arising out of or resulting from:  (i) any inaccuracy
in or breach of any representation, warranty, covenant or agreement made by the
Company or the Related Parties in this Agreement, any Transaction Document or in
any certificate or other writing delivered pursuant to this Agreement, any
Transaction Document or at Initial Closing; (ii) the failure of the Company or
any Related Party to perform or observe fully any covenant, agreement or
provision to be performed or observed by it pursuant to this Agreement or any
Transaction Document; (iii) any legal, administrative or other proceedings
brought by any existing shareholders of Armada arising out of the transactions
contemplated by this Agreement or any Transaction Document; or (iv) any
litigation, tax, regulatory, environmental, employment or other claims made
against the Company or any Subsidiary relating to the period of time prior to
the Initial Closing Date; provided, however, that, if and to the extent that any
indemnification is unenforceable for any reason, the Related Parties shall make
the maximum contribution to the payment and satisfaction of such indemnified
liability which shall be permissible under applicable laws.
 
 
18

--------------------------------------------------------------------------------

 
 
(c) Each Indemnified Person shall notify the Related Parties in writing of any
action against such Indemnified Person in respect of which the Company may be
obligated to provide indemnification on account of Section 6.2, promptly (which
in the case of formal litigation against the Indemnified Person, shall mean
within thirty (30) days of the receipt of any summons) after the receipt of
notice of the commencement thereof.  The omission of any Indemnified Person so
to notify the Related Parties of any such action shall not relieve the Related
Parties from any liability which the Related Parties may have to such
Indemnified Person except to the extent the Related Parties shall have been
materially prejudiced by the omission of such Indemnified Person to so notify
the Related Parties, pursuant to this Section 6.2.  In case any such action
shall be brought against any Indemnified Person and it shall notify the Related
Parties of the commencement thereof, the Related Parties shall be entitled to
participate therein and, to the extent that the Related Parties may wish, to
assume the defense thereof, with counsel selected by the Related Parties and
reasonably satisfactory to such Indemnified Person; provided, however, that (i)
if the Parent Parties shall elect not to assume the defense of such claim or
action or (ii) if the Indemnified Person reasonably determines (x) that there
may be a conflict between the positions of any Parent Party and of the
Indemnified Person in defending such claim or action or (y) that there may be
legal defenses available to such Indemnified Person different from or in
addition to those available to the Related Parties, then separate counsel for
the Indemnified Person shall be entitled to participate in and conduct the
defense and the Related Parties shall be liable for any reasonable legal or
other expenses incurred by the Indemnified Person in connection with the
defense.  The Related Parties will not file any papers or consent to the entry
of any judgment or enter into any settlement with respect to any third party
claim against an Indemnified Person without the prior written consent of such
Indemnified Person.
 
Section 6.3 Parties in Interest.  All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not.  Without limiting the generality of
the foregoing, all representations, covenants and agreements benefiting the
Purchaser shall inure to the benefit of any and all subsequent holders from time
to time of Purchased Units.
 
Section 6.4 Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person, mailed by
certified or registered mail, return receipt requested, or sent by facsimile,
addressed as follows:
 
(a) if to the Company or the Parent Parties, to such parties at 5220 Spring
Valley Road, Suite 615, Dallas, TX  75254, Facsimile Number:  (972-490-9161),
Attn:  Randy M. Griffin, with an email copy (which shall not constitute notice)
to rgriffin@armadaoil.us, and with a copy to Gottbetter & Partners, LLP, 488
Madison Avenue, 12th Floor, New York, NY  10022, Facsimile Number:  (212)
400-6930, Attn:  Barrett S. DiPaolo.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) if to the Purchaser, to it at 757 Third Avenue, Suite 1703, New York, New
York 10017, Facsimile Number: (646) 467-5271, Attn: Marceau N. Schlumberger and
Peter Meyers, with an email copy (which shall not constitute notice) to
marceau@coralreefcap.com and peter@coralreefcap.com, and with a copy to Herrick,
Feinstein LLP, 2 Park Avenue, New York, NY 10016, Facsimile Number: (212)
592-1500, Attn.: John A. Rogers, Esq.;
 
or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.
 
Section 6.5 Governing Law; Exclusive Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to conflict of laws
principles thereof that would cause the application of the laws of a
jurisdiction other than the State of New York.
 
(b) Each party hereto hereby consents to the non-exclusive jurisdiction of a
federal court located within the county of New York, State of New York, (or if
there shall not be federal jurisdiction in such court, a state court located
within the county of New York, State of New York) and irrevocably agrees that
all actions or proceedings relating to or arising out of this Agreement, the
Transaction Documents, or the Purchased Units may be tried and litigated in such
court.  Each party hereto hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, suit, or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that it is
immune from extraterritorial injunctive relief or other injunctive relief, that
its property is exempt or immune from attachment or execution, that any such
action, suit, or proceeding may not be brought or maintained in one of the
above-named courts, that any such action, suit or proceeding brought or
maintained in one of the above-named courts should be dismissed on the grounds
of forum non conveniens, should be transferred to any court other than one of
the above-named courts, or that this agreement or the subject matter hereof may
not be enforced in or by any of the above-named courts.  Each of the parties
hereto hereby consents to service of process in any such action, suit, or
proceeding in any manner permitted by the laws of the State of New York, agrees
that service of process by registered or certified mail, return receipt
requested, to the persons and at the addresses set forth in Section 6.4 above,
is reasonably calculated to give actual notice, and waives and agrees not to
assert by way of motion, as a defense or otherwise, in any such action, suit or
proceeding any claim that such service of process does not constitute good and
sufficient service of process.
 
(c) Each party hereto hereby waives its rights to a jury trial of any claim or
cause of action based upon or arising out of this Agreement, the Transaction
Documents, or the subject matter hereof or thereof.  The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims.  This Section 6.6 has been fully
discussed by each of the parties hereto and these provisions shall not be
subject to any exceptions.  Each party hereto hereby further warrants and
represents that such party has reviewed this waiver with its legal counsel, and
that such party knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  This waiver is irrevocable, meaning that it
may not be modified either orally or in writing, and this waiver shall apply to
any subsequent amendments, supplements or modifications to (or assignments of)
this agreement.  In the event of litigation, this agreement may be filed as a
written consent to a trial (without a jury) by the court.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 6.6 Entire Agreement.  This Agreement, including the Schedules and
Exhibits hereto, constitutes the sole and entire agreement of the parties with
respect to the subject matter hereof.  All Schedules and Exhibits hereto are
hereby incorporated herein by reference.
 
Section 6.7 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 6.8 Amendments.  This Agreement may not be amended or modified, and no
provisions hereof may be waived, without the written consent of the Company and
the Purchaser.
 
Section 6.9 Severability.  If any provision of this Agreement shall be declared
void or unenforceable by any judicial or administrative authority, the validity
of any other provision and of the entire Agreement shall not be affected
thereby.
 
Section 6.10 Titles and Subtitles.  The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting any term or provision of this Agreement.
 
Section 6.11 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
(a) “affiliate” or “affiliated” shall mean, with respect to any person, any
other person directly or indirectly controlling or controlled by, or under
direct or indirect common control with, such specified person.
 
(b) “Bank” means The F&M Bank & Trust Company.
 
(c) “Environment” shall mean navigable waters, waters of the contiguous zone,
ocean waters, natural resources, surface waters, ground water, drinking water
supply, land surface, subsurface strata, ambient air, both inside and outside of
buildings and structures, man-made buildings and structures, and plant and
animal life on earth.
 
(d) “Environmental Laws” shall mean all laws, ordinances, regulations, codes,
orders, judgments, injunctions, awards or decrees relating to pollution,
protection of the Environment, public or worker health and safety, or the
emission, discharge, release or threatened release of pollutants, contaminants
or industrial, medical, toxic or hazardous substances or wastes into the
Environment or otherwise relating to the manufacturing, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants or industrial, medical, toxic or hazardous substances
or wastes, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 USC Section 9601 et. seq., the
Resource Conservation and Recovery Act, 42 USC Section 6901 et. seq., the Toxic
Substances Control Act, 15 USC Section 2601 et. seq., the Federal Water
Pollution Control Act, 33 USC Section 1251 et. seq., the Clean Air Act, 42 USC
Section 121 et. seq., the Federal insecticide, Fungicide and Rodenticide Act, 7
USC Section 121 et. seq., the Occupational Safety and Health Act, 29 USC Section
651 et. seq., the Asbestos Hazard Emergency Response Act, 15 USC Section 2641
et. seq., the Safe Drinking Water Act, 42 USC Section 300f et. seq., the Oil
Pollution Act of 1990 and analogous state acts, and all such laws, ordinances,
regulations, codes, orders, judgments, injunctions, awards and decrees as are
applicable.
 
 
21

--------------------------------------------------------------------------------

 
 
(e) “F&M Facility” shall mean the Loan Agreement, dated July 22, 2011 among Mesa
Energy, Inc, Mesa Energy Holdings, Inc., the Subsidiaries and the Bank.
 
(f) “Hazardous Substance” shall mean any toxic waste, pollutant, hazardous
substance, toxic substance, hazardous waste, special waste, industrial substance
or waste, petroleum or petroleum-derived substance or waste, radioactive
substance or waste, or any constituent of any such substance or waste, or any
other substance regulated under or defined by any Environmental Law.
 
(g) “knowledge of the Company” or “the Company’s knowledge” shall mean, with
respect to a particular fact or matter (i) the actual knowledge of such fact or
matter of any member of the board of directors or executive officer (including,
for the avoidance of doubt, David Freeman) of the Company or any Related Party
and (ii) such knowledge of such fact or matter as any such persons would
reasonably be expected to discover or otherwise become aware of in the ordinary
course of performing his or her respective responsibilities.
 
(h) “Leases” shall mean the active oil, gas, and/or mineral leases to which the
Company or any Subsidiary is a party.
 
(i) “Net Acres” shall mean, with respect to a particular Lease, the interest in
and to all oil, gas and other minerals produced, saved and sold from or
allocated to such Lease, after giving effect to all valid landowners’ royalties,
overriding royalties, production payments and other burdens upon, measured by,
or payable out of production therefrom.
 
(j) “Net Revenue Interest” shall mean, with respect to a particular Oil and Gas
Asset, the interest in and to all oil and gas produced, saved and sold from or
allocated to such Oil and Gas Asset, after giving effect to all valid
landowners’ royalties, overriding royalties, production payments and other
burdens upon, measured by, or payable out of production therefrom.
 
(k) “Oil and Gas Assets” shall mean all rights, titles, and interests owned by
any of the Company or any Subsidiary in and to the Leases and the Wells.
 
 
22

--------------------------------------------------------------------------------

 
 
(l) “person” shall mean an individual, corporation, trust, partnership, joint
venture, unincorporated organization, government agency or any agency or
political subdivision thereof, or other entity.
 
(m) “Real Property” shall mean real property, easements, rights of way, mining
claims, water rights, and leaseholds.
 
(n) “Release” shall mean any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into,
onto, or through the indoor or outdoor Environment or into, through, or out of
any property, including the movement of Hazardous Substances through or in the
air, soil, surface water, ground water, or property.
 
(o) “Stated Net Acres” shall mean, with respect to any Lease, the Net Acres as
set forth in such Lease.
 
(p) “Stated Net Revenue Interest” shall mean, with respect to any Lease, the Net
Revenue Interest as set forth in such Lease.
 
(q) “subsidiary” shall mean, as to the Company, any corporation, partnership,
limited liability company or other legal entity of which more than 50% of the
outstanding voting power or the ability to designate a majority of the Board of
Directors or other governing body, as the case may be (irrespective of whether
or not at the time stock of any other class or classes of such corporation shall
have or might have voting power by reason of the happening of any contingency),
is at the time directly or indirectly owned by the Company, or by one or more of
its subsidiaries, or by the Company and one or more of its subsidiaries.
 
(r) “Wells” shall mean the active oil and gas wells owned, leased, or operated
by the Company or any Subsidiary.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the day and year first above written.
 
ARMADA OIL, INC.
 
By:                                                                      
 
Name:
 
Title:
 
MESA ENERGY, INC.
 
By:                                                                      
 
Name:
 
Title:
 
GULFSTAR RESOURCES LLC
 
By:                                                                      
 
Name:
 
Title:
 
TNR HOLDINGS LLC
 
By: Mesa Energy, Inc., its managing member
 
By:                                                                      
 
Name:
 
Title:
 
 
Schedule I

--------------------------------------------------------------------------------

 
 
Exhibit A


Use of Proceeds from Initial Unit Purchase


The initial budget for the Use of Proceeds from the Initial Unit Purchase
(Tranche A) is as follows:


In the Lake Hermitage Field:
 

LLDSB # 4 - pull tubing, clean or replace joints as necessary and re-perforate
$    350,000     LLDSB # 30 – pull tubing, clean or replace joints as necessary
and re-perforate  $    250,000     Conversion of existing well bore with no
future utility to SWD well   $   350,000     Acquire and re-process 3-D over the
Lake Hermitage Field $   225,000     Sidetrack the LLDSB   # 34 $2,700,000    
LLDSB # 5 – pull tubing, clean or replace joints as necessary and re-perforate
$   200,000
    Contingency and reserve for additional projects and cash requirements
    to be approved by the Management Committee and a majority of the
    holders of Class A Units
      Working Capital to be retained by TNR Holdings LLC $   425,000    
Commitment Fees and Transaction Expenses $   250,000     Total for Tranche A
$6,250,000



*  The first two projects listed above are certain.  Beyond those two, the
project selection, budget and order of completion shall be at the discretion of
the Management Committee and upon the consent of a majority of the holders of
Class A Units.


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Use of Proceeds from Subsequent Closing(s)


The initial budget for the Use of Proceeds from the Subsequent Closing (s)
(Tranche B) is not yet determined but shall ultimately be to acquire producing
properties or properties that are imminently producible, as reasonably
determined by Armada after consultation with the Purchaser, in order to remove,
if not entirely, then at least fifty percent (50%) of, the F&M Bank lien from
the portion of the properties owned by TNR that is equivalent to the Purchaser’s
portion of the ownership of the Company.  The Purchaser and Armada shall work
together in this regard in the identification and evaluation of prospective
properties.  Subject to the above, the general budget is:
 

Acquire producing properties or properties that are imminently producible
$5,850,000     Funds to Armada to pay off existing unsecured debt balance   $ 
 650,000     Commitment Fees and Expenses $   200,000        Total for Tranche B
$6,700,000

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Use of Proceeds from Purchase Option Exercise


Upon completion of the Purchaser’s due diligence and at the Purchaser’s sole
discretion, the Company will be permitted to draw on Tranche C of the Total
Commitment.  The preliminary budget for the Use of Proceeds from the Purchase
Option Exercise (Tranche C) is as follows:
 

Wyoming:       Drill pilot hole/vertical well as a Tensleep and log $1,000,000  
  Complete as vertical well $   800,000     Contingency to complete as
horizontal Niobrara well $2,400,000     Infrastructure/additional contingency
$   200,000     Commitment Fees and Expenses $   150,000     Total for Tranche C
$4,550,000



In connection with the development of the Parent Parties’ (or their
Subsidiaries’) Wyoming properties:  In any well (or portion of a well) drilled
with proceeds from the Purchaser, Purchaser shall receive a 5% permanent
overriding royalty interest (“ORRI”) and a 5% temporary ORRI, to be assigned
upon receipt of an executed lease per the appropriate Parent Party’s (or an
affiliate’s) Seismic and Farmout Agreement with Anadarko Petroleum, in the
initial lease drilled in the Parent Parties’ Wyoming project area.  Upon a sale
of assets by the appropriate Parent Party (or any affiliate) that includes the
leasehold on which a temporary ORRI has been assigned, the Purchaser agrees to
include the temporary ORRI in the sale at a price reasonably equivalent to the
asset sale price being received by such  Parent Party (or its affiliate).  In
any case where a Parent Party’s (or its affiliate’s) working interest in the
well is less than 100%, the ORRIs shall be proportionately reduced.


In connection with the development of the Parent Parties’ (or their
Subsidiaries’) Oklahoma properties:  In any well (or portion of a well) drilled
with proceeds from the Purchaser, Purchaser shall receive a permanent ORRI on a
per drilling unit basis equal to the difference between the existing royalty
burden on each lease comprising the unit and 75%.  In addition, Purchaser shall
receive a temporary ORRI equal to the difference between the permanent ORRI and
10%.  Upon a sale of assets by the appropriate Parent Party (or any affiliate)
that includes the leasehold on which a temporary ORRI has been assigned,
Purchaser agrees to include the temporary ORRI in the sale at a price reasonably
equivalent to the asset sale price being received by such Parent Party (or its
affiliate).  In any case where the a Parent Party’s (or its affiliate’s) working
interest in the well is less than 100%, the ORRIs shall be proportionately
reduced.
 